932 F.2d 1146
BROAN MANUFACTURING COMPANY, INC., Plaintiff-Appellee, Cross-Appellant,v.ASSOCIATED DISTRIBUTORS, INC. and Republic Manufacturing andImport Company, Inc., Defendants-Appellants,Cross-Appellees.
Nos. 89-6155, 89-6156.
United States Court of Appeals,Sixth Circuit.
April 29, 1991.

John C. Speer, Heiskell, Donelson, Bearman, Adams, Williams & Kirsch, Memphis, Tenn., Francis W. Deisinger, Stephen T. Jacobs (argued), Christine L. Thierfelder, Reinhart, Boerner, Van Deuren, Norris & Rieselbach, Milwaukee, Wis., for plaintiff-appellee, cross-appellant.
Jef Feibelman (argued), Burch, Porter & Johnson, Memphis, Tenn., Dick Wilson, Jr., Dillard, Greer, Westmoreland & Wilson, Atlanta, Ga., for defendants-appellants, cross-appellees.
Before KENNEDY and MILBURN, Circuit Judges, and ENGEL, Senior Circuit Judge.
ORDER
KENNEDY, Circuit Judge.


1
Upon consideration of Broan's Motion for Reconsideration of Remand or, in the Alternative, to Dismiss Broan's Cross-Appeal and Affirm the Verdict Without Remand, the court denies Broan's motion for reconsideration and grants Broan's motion to dismiss the cross-appeal.


2
Although we noted that the District Court did not instruct the jury to reduce future damages to present value, neither party requested such an instruction or objected to its absence.  Nor was the issue raised on appeal.  Failure to give such an instruction does not amount to plain error in this case.  Cf. Kokesh v. American S.S. Co., 747 F.2d 1092, 1095-96 (6th Cir.1984).


3
Accordingly, the judgment of the District Court is AFFIRMED.